ORDER
The Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action alleging that respondent Stephen P. Doyle committed professional misconduct warranting public discipline, namely, conversion and civil theft of property belonging to respondent’s former law firm and breach of fiduciary duty, in violation of Minn. R. Prof. Conduct 8.4(c).
Respondent waives his procedural rights under Rule 14, Rules on Lawyers Professional Responsibility (RLPR), and admits the allegations of the petition. The parties jointly recommend that the appropriate discipline is a suspension from the practice of law in Minnesota for a minimum of 90 days and that respondent be required to comply with the Minnesota Professional Firms Act, Minn.Stat. ch. 319B (2010).
The court has independently reviewed the file and approves the parties’ jointly recommended disposition.
Based upon all the files, records, and proceedings herein,
IT IS HEREBY ORDERED that respondent Stephen P. Doyle is suspended from the practice of law, effective 14 days after the filing of this order, for a minimum of 90 days. Respondent shall comply with Rule 26, RLPR (requiring notice of suspension to clients, opposing counsel, and tribunals), and shall pay $900 in costs and disbursements pursuant to Rule 24, RLPR. Respondent shall be eligible for reinstatement to the practice of law following the expiration of the suspension period provided that, no less than 15 days before the end of the suspension period, respondent files with the Clerk of Appellate Courts and serves upon the Director an affidavit establishing that he is current in continuing legal education requirements, has complied with Rules 24 and 26, RLPR, and has complied with any other conditions for reinstatement imposed by the court. *914Within one year of the date of filing of this order, respondent shall file with the Clerk of Appellate Courts and serve upon the Director proof of successful completion of the professional responsibility portion of the state bar examination. Failure to timely file the required documentation shall result in automatic re-suspension, as provided in Rule 18(e)(3), RLPR.
IT IS FURTHER ORDERED that respondent shall cause any law firm in which he has an ownership interest or management role to comply with Minn.Stat. ch. 319B (2010) (requiring professional firms furnishing professional services in Minnesota to file certain organizational documents, to pay certain fees, and to file annual reports with the board having jurisdiction over the pertinent professional services).
BY THE COURT
/s/ Alan C. Page Associate Justice